• On Rehearing
PER CURIAM.
To avoid any seeming conflict in our rulings on bills of exception 9 and 10 with the conclusions reached by us in the cases of State v. Hayes, 162 La. 310, 110 So. 486, and State v. Ward, 187 La. 585, 175 So. 69, we do not in any manner, expressly or by implication, overrule the holdings or the conclusions reached in the said two cited cases.
In the instant case the record clearly discloses that alleged incriminating statements of the defendant, the admissibility of which was objected to, were fully covered in the opening statement to the jury by the District Attorney.
The record further discloses that the said incriminating statements alleged to have been made as not being freely and voluntarily given and not having the proper foundation laid therefor, were clearly admissible *81being part of and included within the written and oral confessions of the defendant, which had been previously admitted by the court after the proper foundation therefor had been laid during the presentation of the State’s case in chief in accordance with law.